EXHIBIT B
Certificate #: U-000009147-N Page 1 of 1

NASSAU DISTRICT COURT NO FEE

 

 

 

99 Main Street, Hempstead, NY 11550 Non-Public
Phone: (516) 493-4200 Version
The People of the State of New York Certificate of Disposition
vs. Docket Number: CR-025328-14NA
Kristofer A. Chambers Legacy Docket Number: 2014NA025328
Defendant DOB: 12/16/1991 Arrest Date: 11/19/2014 Arraignment Dale: 11/20/2014

THIS IS TO CERTIFY that the undersigned has examined the files of the Nassau District Court concerning the above entitled matter
and finds the following:

 

 

 

= Charge ; ae Disposition
Count | Arraignment Charge Weight Disposition Date
I PL 195.05 AM Obstruct Government! AM Dismissed (Interest/Furtherance of Justice (CPL 01/12/2016
Admin-2nd **SEALED 160.50** 170.30 (1)(g)), Sealed 160.50)
5 PL 240.20 03 V Dis/Con:Obscene Vv Dismissed (Interest/Furtherance of Justice (CPL 01/12/2016

Lang/Gestures **SEALED 160.50** 170.30 (1)(g)), Sealed 160.50)

MICHAEL BEGANSKAS
Chief Clerk/Clerk of the Ceurt

 

 

 

 

 

 

Dated: June 25, 2019

CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT SEAL

It shall be an unlawful discriminatory practice, unless specifically required or pernitted by statute, for any person, agency, bureau, corporation or association, including
the state and any political subdivision thereof, to make any inquiry about, whether in any form of application or otherwise, or to-act upon adversely to the individual
involved, any arrest or criminal accusation of such individual not then pending against that individual which was followed by a termination of that criminal action or
proceeding in favor of such individual, as defined in subdivision two of section 160.50 of the criminal procedure law, or by a youthful offender adjudication, as defined
in subdivision one of section 720.35 of the criminal procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the criminal procedure law or
by a conviction which is sealed pursuant to section 160.58 or 160.59 of the criminal procedure law, in connection with the licensing, employment or providing of credit
or insurance to such individual; provided, further, that no person shall be required to divulge information pertaining to any arrest or criminal accusation of such
individual not then pending against that individual which was followed by a termination of that criminal action or proceeding iit favor of such individual, as defined in
subdivision two of section 160.50 of the criminal procedure law, or by a youthful offender adjudication, as defined in subdivision one of section 720.35 of the criminal
procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the criminal procedure law, or by a conviction which is sealed pursuant to section
160.58 or 160.59 of the criminal procedure law. The provisions of this subdivision shall not apply to the licensing activities of governmental bodies in relation to the
regulation of guns, firearms and other deadly weapons or in relation to an application for employment as a police officer or peace officer as those terms are defined in
subdivisions thirty-three and thirty-four of section 1.20 of the criminal procedure law; provided further that the provisions of this subdivision shall not apply to an
application for employment or membership in any law enforcement agency with respect to any arrest or criminal accusation which was followed by a youthful offender
adjudication, as defined in subdivision one of section 720.35 of the criminal procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the
criminal procedure law, or by a conviction which is sealed pursuant to section 160.58 or 160.59 of the criminal procedure law. [Executive Law § 296 (16)]
Arraignment charges may not be the same as the original arrest charges.

CPL 160.50; All official records (excluding published court decisions or opinions or records and briefs on appeal) related to the arrest or prosecution on file
with the Division of Criminal Justice Services, any court, police agency or prosecutor’s office shall not be available to any person or public or private agency.

 
